Citation Nr: 1511628	
Decision Date: 03/18/15    Archive Date: 03/27/15

DOCKET NO.  11-07 045	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for tinnitus.  

2.  Entitlement to service connection for a low back disability.

3.  Entitlement to service connection for arthritis of bilateral hands and ankles.

4.  Entitlement to service connection for a disability of the feet, to include arthritis.

5.  Entitlement to service connection for diabetes mellitus.

6.  Entitlement to service connection for a thyroid disability.

7.  Entitlement to service connection for peripheral neuropathy of the upper extremities.

(The issues of entitlement to service connection for sleep apnea, a skin disability, hypertension, and peripheral neuropathy of the lower extremities, and entitlement to an initial compensable evaluation for bilateral hearing loss, are addressed in a separate decision.)


WITNESSES AT HEARING ON APPEAL

Appellant and R. Evans


ATTORNEY FOR THE BOARD

K. Hudson, Counsel


INTRODUCTION

The Veteran had active service from November 1966 to September 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a regional office (RO) rating decision of June 2010.  In July 2013, the appellant testified concerning several issues at a videoconference hearing held before another Veterans Law Judge.  In December 2013, the issues set forth on the title page of this decision were remanded because, inter alia, the Board found that the Veteran had requested a Board hearing as to these issues, which were not addressed in the July 2013 Board hearing.  The Veteran was subsequently scheduled for another Board videoconference hearing, which was held before the undersigned in November 2014.  At that hearing, the Veteran testified as to all issues listed on the title page.  The other issues on which the Veteran testified are addressed in a separate decision.

The issue previously identified as entitlement to service connection for arthritis of bilateral hands, ankles, and feet has been split into two issues, with entitlement to service connection for a disorder of the feet having been separated from the other claimed conditions, to more accurately reflect the evidence of record, as discussed below.

The issue of entitlement to service connection for low back and bilateral foot disorders are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  In testimony at his Board videoconference hearing in November 2014, the Veteran withdrew the issue of entitlement to an initial rating in excess of 10 percent for tinnitus from appellate consideration.  

2.  Arthritis of the hands or ankles has not been shown, nor has the Veteran alleged continuity of symptomatology since his claimed overuse during service.

3.  The Veteran has not alleged the presence of any other disorders or symptoms involving the hands or ankles other than arthritis.

4.  Diabetes mellitus has not been shown.

5.  A chronic thyroid disability has not been shown.

6.  Peripheral neuropathy of the upper extremities has not been shown.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal, as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus, by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).

2.  Arthritis of the bilateral hands and ankles was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

3.  Diabetes mellitus was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

4.  A thyroid disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

5.  Peripheral neuropathy of the upper extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Dismissed Appeal

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative, and except where withdrawn on record at a hearing, must be in writing.  38 C.F.R. § 20.204.  

With regard to the appeal of entitlement to an initial rating in excess of 10 percent for tinnitus, the issue was withdrawn on record by the Veteran at his Board videoconference hearing in November 2014.  There remain no allegations  of errors of fact or law for appellate consideration, as to that issue.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed, as to the issue of entitlement to an initial rating in excess of 10 percent for tinnitus.



II.  Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  U.S.C.A. §§ 5103, 5103A (West 2014); see 38 C.F.R. § 3.159 (2014).  

In letters dated in January 2010, November 2010, February 2011 and May 2011, the RO advised the claimant of the information necessary to substantiate the claims for service connection, and of his and VA's respective obligations for obtaining specified different types of evidence.  He was also provided with information regarding ratings and effective dates.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Letters sent after the initial adjudication of the claims were followed by readjudication a supplemental statement of the case (SSOC), most recently in January 2013.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or SSOC, is sufficient to cure a timing defect).  Hence, the VCAA notice requirements have been satisfied.  See 38 U.S.C. § 5103(a); 38 C.F.R. § 3.159.    

Service treatment records, VA treatment records, and identified private treatment records have been received.  A VA nexus opinion is not warranted for the issues denied herein because, as discussed below, there is no lay or medical evidence establishing the existence of a disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  

Additionally, the Veteran testified at a Board videoconference hearing in November 2014.  The VLJ conducting the hearing explained the scope of the claims, and attempted to elicit pertinent information concerning outstanding records, in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010).  As agreed upon at the Veteran's November 2014 Board videoconference hearing, the file was held open for 30 days for the Veteran to provide additional information; no such information or evidence was received.  "The duty to assist is not always a one-way street.  If a veteran wishes help, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining the putative evidence."  Wood v. Derwinski, 1 190, 193 (1991).  Accordingly, no further assistance is indicated or required.   

Thus, the Board finds that all necessary notification and development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  Neither the appellant nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

III.  Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2014). Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or "nexus" between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Concerning the first element, absent the current existence of a claimed condition there may be no service connection.  Degmetich v. Brown, 104 F.3d 1328 (1997).  However, the requirement of a current disability is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if no disability is present when the claim is adjudicated.  See McLain v. Nicholson, 21 Vet. App. 319 (2007); see also Romanowsky v. Shinseki, 26 Vet. App. 289 (2013) (a recent diagnosis of a disability prior to the claim may also constitute current disability).  

Service connection for certain chronic diseases, such as arthritis, will be rebuttably presumed if manifest to a compensable degree within one year after separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  Moreover, for such diseases, an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology.  See 38 C.F.R. § 3.303(b); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Daye v. Nicholson, 20 Vet. App. 512 (2006).  Under the benefit-of-the-doubt rule embodied in 38 U.S.C.A. § 5107(b), in order for a claimant to prevail, there need not be a preponderance of the evidence in the veteran's favor, but only an approximate balance of the positive and negative evidence.  In other words, the preponderance of the evidence must be against the claim for the benefit to be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1994).

A.  Arthritis of the Hands and Ankles

The Veteran claims that he has arthritis of the hands and ankles due to overuse during service.  He testified that he used his hands continuously in connection with his job as a vehicle mechanic, and that he was on his feet all day, although this latter statement was in connection with foot pain.  However, the medical evidence of record does not show any complaints or abnormal findings of the hands or ankles at any time, including during service, or after service.  

Consideration has been given to the Veteran's personal assertion that he suffers from arthritis of the hands and ankles.  However, while lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, arthritis, falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Arthritis is not the type of conditions that are readily amenable to mere lay diagnosis as specific findings (e.g. X-rays) are needed to properly assess and diagnose the disorder.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

That is, although the Board readily acknowledges that Veteran is competent to report pain symptoms, there is no indication that the Veteran is competent to diagnose an orthopedic disability such as arthritis.  The Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating orthopedic disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  Accordingly, this lay evidence does not constitute competent medical evidence and lacks probative value.

The Veteran himself has not alleged continuity of symptomatology since service; and, again, and the medical evidence does not show arthritis.  Therefore, the Board finds that the weight of the evidence establishes that the Veteran does not have arthritis of the hands or ankles of service onset.  

The Veteran's only contention is that he has arthritis; he has not alleged any current symptoms involving his hands or ankles, nor has any hand or ankle disability otherwise been shown.  Thus, there is no basis for expanding the issue to include a hand or ankle disability other than arthritis.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim).  As the preponderance of the evidence is against the claim, the benefit-of-the-doubt does not apply, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  




B.  Diabetes Mellitus, Thyroid Condition, and Peripheral Neuropathy 
of the Upper Extremities

The Veteran claims service connection for these conditions secondary to Agent Orange exposure in Vietnam.  A veteran who, during active military service, served in Vietnam during the period beginning in January 1962 and ending in May 1975, is presumed to have been exposed to herbicides such as Agent Orange.  38 U.S.C.A. § 1116(a)(3); 38 C.F.R. §§ 3.307, 3.309.  Service personnel records document that he served two tours of duty in Vietnam, from July 1967 to March 1969, and from October 1970 to August 1971.  Thus, the Veteran is presumed to have been exposed to herbicides during service.

If a veteran was exposed to an herbicide agent during active military service, certain specified diseases shall be service-connected, subject to the requirements of 38 C.F.R. § 3.307(a), even if there is no record of such disease during service.  Service incurrence for the following diseases will be presumed if they are manifest to a compensable degree within specified periods, even if there is no record of such disease during service: AL amyloidosis, chloracne or other acneform disease consistent with chloracne; type 2 diabetes; Hodgkin's disease; ischemic heart disease; all chronic B-cell leukemias; chronic lymphocytic leukemia (CLL); multiple myeloma; non-Hodgkin's lymphoma; Parkinson's disease; early onset peripheral neuropathy; porphyria cutanea tarda; prostate cancer; respiratory cancers (cancer of the lung, bronchus, larynx, or trachea); and, soft-tissue sarcoma (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. §§ 3.307(a)(6), 3.309(e) (2014).  

Diabetes mellitus is presumptively associated with herbicide exposure.  However, but the evidence does not show that the Veteran has been diagnosed with diabetes mellitus.  At his November 2014 Board hearing, he testified that he had not been diagnosed as having diabetes mellitus.  There is no medical evidence suggesting the presence of diabetes mellitus, including the Agent Orange protocol examination in July 2011.  

In statements made in connection with his appeal, received in June 2010 and March 2011, the Veteran stated that he had diabetes mellitus.  In addition, a VA examination for PTSD dated in September 2011 noted a history of diabetes mellitus.  However, medical records obtained from the Oklahoma City VAMC, where the Veteran stated he received treatment for diabetes mellitus, dated from September 2008, when he was seen for his initial evaluation, to December 2012, well after his statement of treatment at that facility, do not show the presence of diabetes mellitus.  Upon specifically being asked if he had been diagnosed with diabetes mellitus at his November 2014 Board hearing, the Veteran said he had not.  Therefore, the Board finds that the weight of the evidence establishes that to date, the Veteran does not have diabetes mellitus.  

With respect to the claims for service connection for a thyroid condition and peripheral neuropathy of the upper extremities, similarly, the evidence does not show the presence of such conditions.  The Veteran testified at his November 2014 hearing that he did not know what was going on with his thyroid.  The medical evidence does not show any thyroid abnormality.  Specifically, the Veteran stated, in June 2010, that he was treated at the Oklahoma City VAMC, for a thyroid condition, but records from that facility do not show any thyroid condition, either currently or by history.  Moreover, when seen at Stillwater Cardiology Clinic a month later, in July 2010, he specifically denied having thyroid disease.  Additionally, a thyroid condition is not presumptively associated with Agent Orange exposure.  

Further, regarding the Veteran's claim of entitlement to service connection for bilateral peripheral neuropathy of the upper extremities, although the July 2011 Agent Orange examination notes a diagnosis of peripheral neuropathy, without designating the location, the actual complaints and findings were limited to the lower extremities.  He complained of tingling and burning pain in his feet, and examination showed abnormal findings only in the stocking distribution of the feet.  The remainder of the medical evidence does not show any pertinent abnormal findings or complaints concerning the upper extremities.  Moreover, at his hearing in November 2014, when asked whether he had a problem of peripheral neuropathy, consisting of numbness and tingling into his arms, feet, legs, and hands, the Veteran clarified that he had symptoms in his feet.  Therefore, the Board finds that peripheral neuropathy of the upper extremities has not been shown, at any time.  

The Board again notes that Veteran is competent to report certain symptoms of his alleged neuropathy, thyroid disorder, and/or diabetes.  However notwithstanding the inconsistent history of these claimed disorders, to include his denial of having the disorder at various times during the appeal, the Veteran has not been shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis of diabetes mellitus, a thyroid disability, or peripheral neuropathy.  Nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise in evaluating endocrine or neurological disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).   This lay evidence does not constitute competent medical evidence and lacks probative value.

Accordingly, as diabetes mellitus, a thyroid condition, and peripheral neuropathy of the upper extremities have not been shown to have been present at any time, the first element for service connection, current disability, is not shown.  Moreover, as distinct from McLain, the Board concludes that the evidence establishes that the conditions have never been shown nor shown to be present at some point and resolved.  In reaching this determination, the Board is mindful that all reasonable doubt is to be resolved in the Veteran's favor.  However, the preponderance of the evidence is against the claim, and the claim must be denied.  38 U.S.C. § 5107(b); see Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  


ORDER

The appeal of the issue of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed.

Service connection for arthritis of the hands and ankles is denied.

Service connection for diabetes mellitus is denied.

Service connection for a thyroid disability is denied.

Service connection for peripheral neuropathy of the upper extremities is denied.


REMAND

Service Connection for Low Back Condition

The Veteran contends that he injured his back during service.  Service treatment records do not show any back complaints or abnormal findings.  However, at his hearing, he testified that he had to handle tires and wheels which put a strain on his back.  He is competent to provide such a history.  

Post-service, in August 2011, the Veteran was noted to have limited right rotation of the lumbar spine on a VA outpatient record.  In November 2012, he said he had had pain on left side of his lower back for the last 6 months, consisting of intermittent sharp pain with certain movements.  He had seen a chiropractor for back pain which had not helped. On examination, there was tenderness with palpation of left side of the lower back area, and pain with lateral bending and rotation of lower spine.  The assessment was muscle spasm.  The Board acknowledges that there is a substantial gap of 40 years between service and the first indication of low back pain.  However, the mere absence of contemporaneous clinical data is insufficient, standing alone, to deny the Veteran's claim for service connection.  See Buchanan v. Nicholson, 451 F.3d 1331 (2006).  His history of back pain for 6 months, noted in November 2012, cannot be taken as conclusive evidence of the lack of pertinent symptoms since service, in view of his treatment in August 2011 for back pain, over a year earlier.  Therefore, an examination is warranted.  See Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) (the requirement that the evidence "indicate" an association between the disability and service or another service-connected disability does not mean that the evidence must be competent).


Bilateral Foot Disability

The Veteran claims that he has a bilateral foot disability, which he identifies as arthritis, due to in-service overuse.  Although the evidence does not show arthritis of the feet, he does have diagnoses of metatarsalgia and plantar fasciitis, which must be considered as part of the claim.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (where a Veteran is not competent to provide a diagnosis, it is the symptoms, rather than the diagnosis, which define the claim).  Therefore, the issue has been rephrased as entitlement to service connection for a bilateral foot disability.  

VA treatment records show that on an orthotic consult in August 2011, the Veteran stated that both metatarsal heads hurt, that he had flat feet, and loss of feeling in the left foot, and that he had broken his 4th digit on his left foot.  In July 2012, he complained of bilateral foot pain, progressively worse over the past several months.  He had received insoles from prosthetics, which did not help.  Thus, it appears that the symptoms in the Veteran's feet may be multifactorial.  He should be afforded a VA examination to determine the nature and etiology of his foot conditions, other than peripheral neuropathy of the lower extremities, which is addressed in the separate decision.  

Accordingly, the case is REMANDED for the following action:

1. Obtain all VA treatment records dated from January 2013 to the present.

3.  Then, schedule the Veteran for the following VA examinations regarding the service connection claims.  As to both examinations, the entire electronic claims files (VBMS and Virtual VA) must be made available to the examiner in conjunction with the examinations, and the report of examination should include a discussion of the Veteran's documented medical history and lay assertions.  All appropriate tests and studies should be accomplished (with all results made available to the examiner before completion of his or her report), and all clinical findings should be reported in detail. 

The term "as likely as not," as used below means a 50 percent probability or greater, but does not mean merely within the realm of medical possibility; rather, that the weight of medical evidence both for and against a conclusion such as causation is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it. 

Finally, the examiners must discuss the medical rationale for any opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file. 

a.  Back disability:  The examiner should provide diagnoses for any and all low back disabilities shown on examination, and at any time during the pendency of the claim, i.e., since November 2009.  Then, the examiner is asked to provide an opinion as to whether it is at least as likely as not that any such low back disorder had its clinical onset during service, within one year of his separation from service, or is otherwise related to his military service.  Due consideration must be afforded to the Veteran's lay history, including concerning an in-service injury.

b.  Feet:  The examiner should determine the nature and etiology of any and all foot conditions, to include metatarsalgia and plantar fasciitis, shown on the examination or at any time during the pendency of the claim, i.e., since November 2009.  It should specifically be determined whether arthritis involving either or both feet is present.  With respect to all foot conditions, the examination report must address whether any or all such conditions are at least as likely as not related to service, or any events which occurred in service, including claimed overuse.  Due consideration must be given to the Veteran's lay history.

3.  After completion of the above development and any other actions deemed necessary, readjudicate the claims in light of the additional evidence.  If the claims are not granted to the Veteran's satisfaction, he must be furnished with a supplemental statement of the case (SSOC), and given an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


